DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/20/2022 is in compliance with the provisions of 37 C.F. R 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Oath/Declaration
The Oath/Declaration filed on 05/20/2022is hereby acknowledged.

Drawings
The drawings were received on 05/20/2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-8, 11 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Weissman et al. (US 2014/0003300 A1 cited in submitted IDS) view of Poulin et al. US 2016/0285503 A1).

Regarding Claim 1, Weissman et al. discloses; 
A mobile device (Fig. 1, 3, Para. [0022]: “Wireless device 110 may also be referred to as a user equipment (UE), a mobile station, a terminal, an access terminal, a subscriber unit, a station, etc.”) comprising: 
at least a first antenna and a second antenna (Fig. 3; First antenna 390 and second antenna 392); and 
a transceiver (Fig. 3: Data Processor/Controller 310; Fig. 5F: “an RF front-end unit 518” (transceiver))  that allocates a transmit signal of a frequency band  to non-overlapping regions of at least a first intermodulation duplexer having a first intermodulation path and a second intermodulation duplexer having a second intermodulation path (Fig. 2A-2D, 5F, 7B, Table 1, Para. Para. [0024]: “same band”…”same band group” considered as a frequency band;  [0037]: “data processor 310 processes (e.g., encodes and modulates) data to be transmitted and provides an analog output signal to a selected transmitter”; Para.[0063]-[0065],[0138]: “an RF front-end unit” (transceiver) “supporting carrier aggregation on two bands A and B” where the RF front-end unit allocates a transmit radio frequency signal for transmission on Band 1 TX (1920 to 1980 MHz) of Band A through the first duplexer 561 [first intermodulation duplexer having a first intermodulation path] and allocates transmit radio frequency signal for transmission on Band 21 1447.9 to 1462.9 MHz ) of Band B through the second duplexer 571 [second intermodulation duplexer having a second intermodulation path].  Hence, transmit radio frequency signal of a frequency band (LTE/UMTS - Band 1 and Band 21) are allocated to non-overlapping regions of the first duplexer 561 and the second duplexer 571),…, the first and second intermodulation duplexers in communication with the first and second antennas (Fig. 3, 5F, Para. [0061],  [0063]: “duplexer 561, which is coupled to antenna 590” and “duplexer 571, which is coupled to antenna 592” ).
	Weissman et al. further suggest (Para. [0065]) that a signal transmitted from the first intermodulation duplexer, e.g. duplexer 561 and a signal transmitted from the second intermodulation duplexer, e.g. duplexer 571 may “interfere” with each other’s intermodulation paths, however, they do not explicitly state that such signals are:
  	“a first back-injected signal” and “a second back-injected signal”.
	On the other hand, Poulin et al. discloses (Fig. 1, Para. [0060]) “When the antennas 110, 120 are physically close to each other, a signal transmitted by the first antenna 110 having the first frequency, in certain embodiments, couples into the second antenna 120. The closer the antennas 110 and 120 are located to each other, the stronger the coupling. Once the signal with the first frequency is received by the second antenna 120, it travels to the second power amplifier 116 and mixes with the second transmit signal having the second frequency. The mixing of the first and second signals results in intermodulation products having frequencies of, for example (±f1±f2), (±f1±2f2), (±2f1±f2), (±2f1±2f2), . . . , (±mf1±nf2). The intermodulated signals can then re-radiate through one or more of the first antenna 110 and the second antenna 120 to cause interference at other frequencies.”
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that a signal transmitted from the first intermodulation duplexer, e.g. duplexer 561 and a signal transmitted from the second intermodulation duplexer, e.g. duplexer 571 interfering  with each other’s intermodulation paths in Weissman et al., can be considered as “a first back-injected signal” and “a second back-injected signal” as taught by Poulin et al. where such effect would (Poulin et al., Para. [0060]) consequently, arise from antennas been co-located “physically close to each other” in a device as mobile device.  

Regarding Claim 11, Weissman et al. discloses; 
A radio frequency communication system (Fig. 1, 2A-2D, Fig. 3: a wireless system) comprising a transceiver (Fig. 3: Data Processor/Controller 310; Fig. 5F: “an RF front-end unit 518” (transceiver))   that allocates a transmit signal of a frequency band to non-overlapping regions of at least a first intermodulation duplexer having a first intermodulation path and a second intermodulation duplexer having a second intermodulation path (Fig. 2A-2D, 5F, 7B, Table 1, Para. Para. [0024]: “same band”…”same band group” considered as a frequency band;  [0037]: “data processor 310 processes (e.g., encodes and modulates) data to be transmitted and provides an analog output signal to a selected transmitter”; Para.[0063]-[0065],[0138]: “an RF front-end unit” (transceiver) “supporting carrier aggregation on two bands A and B” where the RF front-end unit allocates a transmit radio frequency signal for transmission on Band 1 TX (1920 to 1980 MHz) of Band A through the first duplexer 561 [first intermodulation duplexer having a first intermodulation path] and allocates transmit radio frequency signal for transmission on Band 21 1447.9 to 1462.9 MHz ) of Band B through the second duplexer 571 [second intermodulation duplexer having a second intermodulation path].  Hence, transmit radio frequency signal of a frequency band (LTE/UMTS - Band 1 and Band 21) are allocated to non-overlapping regions of the first duplexer 561 and the second duplexer 571).
Weissman et al. further suggest (Para. [0065]) that a signal transmitted from the first intermodulation duplexer, e.g. duplexer 561 and a signal transmitted from the second intermodulation duplexer, e.g. duplexer 571 may “interfere” with each other’s intermodulation paths, however, they do not explicitly state that such signals are:
  	“a first back-injected signal” and “a second back-injected signal”.
	On the other hand, Poulin et al. discloses (Fig. 1, Para. [0060]) “When the antennas 110, 120 are physically close to each other, a signal transmitted by the first antenna 110 having the first frequency, in certain embodiments, couples into the second antenna 120. The closer the antennas 110 and 120 are located to each other, the stronger the coupling. Once the signal with the first frequency is received by the second antenna 120, it travels to the second power amplifier 116 and mixes with the second transmit signal having the second frequency. The mixing of the first and second signals results in intermodulation products having frequencies of, for example (±f1±f2), (±f1±2f2), (±2f1±f2), (±2f1±2f2), . . . , (±mf1±nf2). The intermodulated signals can then re-radiate through one or more of the first antenna 110 and the second antenna 120 to cause interference at other frequencies.”
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that a signal transmitted from the first intermodulation duplexer, e.g. duplexer 561 and a signal transmitted from the second intermodulation duplexer, e.g. duplexer 571 interfering  with each other’s intermodulation paths in Weissman et al., can be considered as “a first back-injected signal” and “a second back-injected signal” as taught by Poulin et al. where such effect would (Poulin et al., Para. [0060]) consequently arise from antennas been co-located “physically close to each other” in a device as mobile device.  

Regarding Claim 3 and 13, Weissman et al. in view of Poulin et al. discloses all as applied to claim 1 and 11 above, where Weissman et al. further teaches;
comprising a first power amplifier configured to amplify a first radio frequency signal associated with the frequency band (Fig. 3, 5F, Para. [0063]: “Duplexer 561 includes TX filter 562 for band A coupled to PA 530a and RX filter 564 for band A coupled to LNA 540a”.  That is, a first power amplifier 530a amplifies a first radio signal on band A of the LTE/UMTS band), and a second power amplifier configured to amplify a second radio frequency signal associated with the frequency band (Fig. 3, 5F, Para. [0061]: “Duplexer 571 includes TX filter 572 for band B coupled to PA 530b and RX filter 574 for band B coupled to LNA 540c.” That is, a second power amplifier 530b amplifies a second radio signal on band B of the LTE/UMTS band).

Regarding Claim 4 and 14, Weissman et al. in view of Poulin et al. discloses all as applied to claim 3 and 13 above, where Weissman et al. further teaches;
wherein the first radio frequency signal and the second radio frequency signal correspond to non-contiguous resource block allocations in a common channel of the frequency band (Fig. 2B, Para. [0026]: “wireless device 110 is configured with four non-contiguous carriers [depicts resource block allocation for transmitting the first radio frequency signal and the second radio frequency signal on respective carriers] in the same band [the frequency band] in low-band [a common channel]”).

Regarding Claim 5 and 15, Weissman et al. in view of Poulin et al. discloses all as applied to claim 3 and 13 above, where Weissman et al. further teaches;
wherein the first radio frequency signal corresponds to a first resource block allocation in a first channel of the frequency band (Fig. 2B, Para. [0026]: “wireless device 110 is configured with four non-contiguous carriers [depicts first radio frequency signal on a first resource block allocation in a first “frequency channel” of the the same band [the frequency band] in low-band”), and the second radio frequency signal corresponds to a second resource block allocation in a second channel of the frequency band (Fig. 2B, Para. [0026]: “wireless device 110 is configured with four non-contiguous carriers [depicts second radio frequency signal on a second resource block allocation in a second “frequency channel” of  the same band [the frequency band] in low-band”).

Regarding Claim 6 and 16, Weissman et al. in view of Poulin et al. discloses all as applied to claim 5 and 15 above, where Weissman et al. further teaches;
wherein the first channel and the second channel are non-contiguous in frequency (Fig. 2B, Para. [0006], [0026]: first “frequency channel[carrier]” and second “frequency channel[carrier]”  are  “non-contiguous” in frequency configuration) and the first and second resource block allocations are separated in frequency (Fig. 2B, Para. [0006], [0026]: first and second resource block on “first “frequency channel[carrier]” and second “frequency channel[carrier]” are separated by a gap in frequency).

Regarding Claim 7 and 17, Weissman et al. in view of Poulin et al. discloses all as applied to claim 6 and 16 above, where Weissman et al. further teaches;
wherein the first and second resource block allocations are separated in frequency by less than about 35 megahertz (Fig. 2B, Para. [0023]: “Each band may cover up to 200 MHz and may include one or more carriers. Each carrier may cover up to 20 MHz in LTE”.  As depicted in Fig. 2B, the separation gap between first and second resource block allocations on second and third carriers can be of at least one carrier that “may cover up to 20 MHz” which is less than about 35 megahertz).

Regarding Claim 8 and 18, Weissman et al. in view of Poulin et al. discloses all as applied to claim 1 and 11 above, where Weissman et al. further teaches;
wherein the first intermodulation duplexer is in communication with a first configuration of filters that is different (Fig. 5F: first intermodulation duplexer 561 is in communication with first configuration of filters 562 and 564 filtering band A) than a second configuration of filters in communication with the second intermodulation duplexer (Fig. 5F: second intermodulation duplexer 571 is in communication with second configuration of filters 572 and 574 filtering band B which is different than band A ).

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Weissman et al. (US 2014/0003300 A1 cited in submitted IDS) view of Poulin et al. US 2016/0285503 A1) further in view of Khlat et al. (US 2019/0081649 A1  cited in submitted IDS hereafter referred to as Khalt1649).

Regarding Claim 2 and 12, Weissman et al. in view of Poulin et al. discloses all as applied to claim 1 and 11 above, including teaching that the frequency band is a long term evolution advanced (LTE-Advanced), e.g. low-band, rather than:
“Band 71.”
On the other hand, in the same field of endeavor (Para. [0002], [0024]: “transmitting and receiving radio frequency (RF) signals in wireless communication devices” in LTE system), Khalt1649 teaches (Abstract, Para. [0002], [0024]) transmitting and receiving radio frequency (RF) signals in a contiguous or non-contiguous RF spectrum of LTE system using; 
“Band 71” (Para. [0005], [0024], [0083]: “the transmit bands 14, 16 correspond respectively to LTE uplink band 71 (663-698 MHz)...” “the first transmit signal 36 and the second transmit signal 38 can be modulated for transmission and/or reception in LTE band 71 (B71)”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the invention of Weissman et al. in view of Poulin et al. can be adapted to operate using Band 71 of the LTE system as taught by Khlat1649, where such implementation would provide (Khlat1649, Para.[0004], [0021]) upgradability/accessibility to “higher data rates”   and “improve RF performance of the multi RAT radio circuit regardless of whether the RF transmit signals and the RF receive signals are communicated in contiguous or non-contiguous RF spectrum.”
Claims 9, 10, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Weissman et al. (US 2014/0003300 A1 cited in submitted IDS) view of Poulin et al. US 2016/0285503 A1) further in view of Lee et al. (US 2010/0157858 A1 cited in submitted IDS).

Regarding Claim 9 and 19, Weissman et al. in view of Poulin et al. discloses all as applied to claim 8 and 19, however does not explicitly teach:
wherein the first configuration of filters includes one or more filters for filtering a first sub-band of the frequency band, and the second configuration of filters includes one or more filters for filtering a second sub-band of the frequency band.
On the other hand, in the same field of endeavor (Abstract: “Architectures and implementations of a transceiver system for wireless communications are presented, the system including one or more antennas supporting a single frequency band or multiple frequency bands, transmit circuit …”), Lee et al. teaches; 
wherein the first front-end module/transmit chain includes one or more filters for filtering a first sub-band of the frequency band (Fig. 5A, Para. [0052], [0055]: Low Band LPF 536 filter in the first “RF Front –End Module [transmit chain]” path filters a signal in a band/sub-band in the frequency range of 880-915 MHz), and the second front-end module includes one or more filters for filtering a second sub-band of the frequency band (Fig. 5A, Para. [0052], [0055]: High Band LPF 540 filter in the second “RF Front –End Module” path filters a signal in a band/sub-band in the frequency range of 1710-1785 MHz). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to include in the  first filters 562 and 564 and second filters 572 and 574  of Weissman et al. in view of Poulin et al. s invention, respective filters for each path as taught by Lee et al., where doing so (Para. [0055]) would “reject the 2nd and 3rd harmonics at the respective PA outputs…”

Regarding Claim 10 and 20, Weissman et al. in view of Poulin et al. further in view of Lee et al. discloses all as applied to claim 9 and 18, where Lee et al. further teaches:
the first configuration of filters does not include any filters for filtering the second sub-band, and the second configuration of filters does not include any filters for filtering the first sub-band (Fig. 5A, Para. [0052], [0055]: each “RF Front –End Module/transmit chain” path only include filters to filter signals in respective band/sub-bands). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMNEET SINGH whose telephone number is (571)272-2414. The examiner can normally be reached 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMNEET SINGH/Examiner, Art Unit 2633                                                                                                                                                                                                        /SAM K AHN/Supervisory Patent Examiner, Art Unit 2633